            Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

KENYA R. DEESE,                                    §
    Plaintiff,                                     §
                                                   §
v.                                                 §      CIV. ACTION NO. 5:19-cv-478
                                                   §
BROOKDALE SENIOR LIVING                            §
COMMUNITIES, INC.                                  §
    Defendant.                                     §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff KENYA R. DEESE (hereinafter “Plaintiff” or “Ms. Deese”), by

and through her undersigned counsel, and files this, her Complaint for Damages against

Defendant Brookdale Senior Living Communities, Inc. (hereinafter “Defendant” or

“Brookdale”), and respectfully shows this Court as follows:

                              I.      JURISDICTION AND VENUE

       1.       This is an action pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000(e) et seq. (“Title VII”) for sexual harassment, hostile work

environment, and retaliation.

       2.       This Court has original jurisdiction over Plaintiff’s Title VII claims pursuant to 28

U.S.C. §1331.

       3.       Venue in this district and division is proper under 28 U.S.C §1391 because the

unlawful conduct complained of herein occurred in this district and division.

       4.       Plaintiff has satisfied all administrative prerequisites. Plaintiff timely filed a

charge of discrimination with the Equal Employment Opportunity Commission (the “EEOC”).

The EEOC issued a Notice of Right to Sue for Plaintiff’s Charge on March 9, 2019, entitling an



Plaintiff’s Original Complaint                                                                  Page 1
             Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 2 of 10



action to be commenced within ninety (90) days of Plaintiff’s receipt of that notice. This action

has been commenced within ninety days of Ms. Deese’s receipt of the notice.

                                           II.    PARTIES

        5.       Plaintiff is a citizen of the United States of America and a resident of Bexar,

County, Texas and she is subject to the jurisdiction of this Court.

        6.       Brookdale is qualified to do business in Texas and at all times material hereto has

conducted business within this District.

        7.       Brookdale is now, and at all times relevant hereto has been an employer engaged

in an industry affecting commerce within the meaning of Title VII and has employed more than

the requisite number of employees for the requisite duration under Title VII.

        8.       Brookdale may be served with process by delivering a copy of the summons and

complaint to its registered agent, Corporation Service Company d/b/a CSC-Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3136.

                               III.    FACTUAL ALLEGATIONS

        9.       Brookdale is a provider of senior living communities throughout the United States

including assisted living, independent living and memory care, and skilled nursing home

facilities. The Brookdale Alamo Heights facility is located in San Antonio, Texas.

        10.      Plaintiff Kenya Deese was employed as a registered nurse at the Brookdale

Alamo Heights facility from November 2016 to when her employment was terminated in May

2018.

        11.      Mary Butler was an employee of Brookdale and served as the Director of Nursing

of Brookdale Alamo Heights beginning on or about May of 2017. Ms. Butler was Ms. Deese’s

direct supervisor.




Plaintiff’s Original Complaint                                                                Page 2
           Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 3 of 10



         12.   Shortly after Ms. Butler began acting as Director of Nursing, Ms. Butler

repeatedly sexually harassed Ms. Deese. The harassment was verbal and physical and persisted

until Ms. Deese’s termination of employment in May 2018. The harassment took place in the

workplace during regular working hours.

         13.   All harassment alleged herein was unwanted, unwelcomed, and uninvited by Ms.

Deese.

         14.   The sexual harassment was severe or pervasive so as to alter the terms and

conditions of Ms. Deese’s employment.

         15.   Defendant created a hostile work environment that Ms. Deese was required to

endure as a condition of her continued employment with Defendant.

         16.   For example, in August 2017, Ms. Butler began holding meetings in her office in

connection with every shift change of the nurses. During these meetings, Ms. Butler would find

her way to Ms. Deese and sit in Ms. Deese’s lap. Ms. Deese let Ms. Butler know that this was

inappropriate and unwanted behavior and would stand up and ask Ms. Butler if she wanted to sit

in Ms. Deese’s chair. Ms. Butler laughed and said no, and that she wanted to sit in Ms. Deese’s

lap.

         17.   In addition to sitting in Ms. Deese’s lap, Ms. Butler once put her face against Ms.

Deese’s face and started moving her bottom in Ms. Deese’s lap. On that occasion, Ms. Deese

forced Ms. Butler off of her and Ms. Deese told Ms. Butler to stop.

         18.   Following this incident, Ms. Butler called Ms. Deese into her office and asked

Ms. Deese if she was okay. Ms. Deese told Ms. Butler that she was not gay and was not

interested in a relationship and that she would like to keep things professional.

         19.   However, Ms. Butler continued this unwanted contact and unprofessional




Plaintiff’s Original Complaint                                                              Page 3
          Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 4 of 10



behavior on different occasions as she continued to rub against Ms. Deese and touch Ms. Deese

by rubbing against her bottom.

       20.     On another occasion, in September of 2017, Ms. Butler approached Ms. Deese

and rubbed up against her, touched Ms. Deese’s breasts, and pushed and squeezed Ms. Deese’s

breasts. Ms. Deese slapped Ms. Butler’s hands away and told her to stop. Ms. Butler walked

back to her office smiling like it was a joke.

       21.     The following day, Ms. Butler approached Ms. Deese’s desk. When Ms. Butler

turned to face Ms. Deese, Ms. Butler’s face was so close to Ms. Deese’s face, that Ms. Deese felt

like they were going to kiss.

       22.     In October 2017, Ms. Butler approached Ms. Deese wearing her Halloween

costume which was basically a one-piece pajama with a zipper in the front. Ms. Butler began

modeling the costume stating that she wore it for Ms. Deese and moving her zipper up and down.

Ms. Deese said that she was tired of this and started walking away. Ms. Butler gripped Ms.

Deese’s shoulder and tried to rub Ms. Deese’s neck. Ms. Deese told Ms. Butler never to touch

her again.

       23.     In November 2017, Ms. Deese and a co-worker were laughing together. Ms.

Butler came out of her office and asked what Ms. Deese and her co-worker were doing. The co-

worker said she was sorry for being loud and that Ms. Deese grabbed her funny bone. Ms.

Butler came over to Ms. Deese’s desk and said that she was not going to touch Ms. Deese but “if

you grab my leg like that, you’re going to make me wet.”

       24.     In February 2017, Ms. Butler started to bring Ms. Deese food that Ms. Butler said

she cooked for her. Ms. Butler would bring Ms. Deese a plate of food and sit at her desk and tell

her to eat it in front of her. Ms. Deese would tell Ms. Butler that she was feeling sick, or was




Plaintiff’s Original Complaint                                                              Page 4
         Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 5 of 10



full, or that she needed to finish her notes. Even though Ms. Deese told Ms. Butler that she didn’t

want any food, Ms. Butler continued to bring food to her and say, this food is only for you. This

conduct happened 2-3 times a week for 2-3 months.

       25.     In an effort to avoid Ms. Butler’s unwanted advancements, Ms. Deese requested

several times to be moved to the night shift.

       26.     Ms. Deese (writing under a pseudonym in an effort to avoid retaliation) wrote a

letter to Brookdale advising of Ms. Butler’s repeated harassment of employees like Ms. Deese.

       27.     In February 2018, a representative of Brookdale’s corporate office, Eric Holder,

came to Brookdale Alamo Heights. Ms. Deese told Mr. Holder that Ms. Butler was abusing her

power and coming on to the staff in an uncomfortable way. Mr. Holder asked how, and Ms.

Deese said, sexually.

       28.     Also in February 2018, Ms. Deese called Brookdale’s “integrity line” and

anonymously reported that Ms. Deese was being sexually harassed.

       29.     A week later, Mr. Holder returned to Brookdale and spoke to Ms. Deese again.

Ms. Deese told Mr. Holder everything about Ms. Butler’s behavior. Mr. Holder told Ms. Deese

not to worry and that Brookdale frowns upon a situation like this.

       30.     The next day, Ms. Butler brought in food for Ms. Deese again. When Ms. Deese

left work, she called Mr. Holder. Mr. Holder said not to worry and that there will not be any

retaliation, and things will change.

       31.     In March 2018, Ms. Deese again requested to move her shift to weekends or

nights. Ms. Deese gave a copy of the shift-change request to Human Resources Representative

Gail Joyce and told her that she was requesting the shift change because Ms. Butler was sexually

harassing her. Ms. Joyce said that she had to pass on that statement about sexual harassment to




Plaintiff’s Original Complaint                                                             Page 5
            Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 6 of 10



corporate. Ms. Deese told Ms. Joyce that the company knows about the harassment but has done

nothing and that Ms. Butler might retaliate against her. Ms. Deese then called Mr. Holder, and

found out later that Mr. Holder had been fired.

          32.     In April 2018, Ms. Deese gave Ms. Joyce a statement regarding sexual

harassment perpetrated by Ms. Butler. Ms. Deese later met with another Human Resources

representative from Brookdale’s corporate office who told Ms. Deese that here complaints were

petty.

          33.     Brookdale failed to address the sexual harassment perpetuated by Ms. Butler and

caused Ms. Deese to continue to be exposed to sexual harassment.

          34.     Brookdale failed to take appropriate remedial measures to correct the harassment.

          35.     As a result of Brookdale’s inaction, Ms. Deese felt frightened, anxious, nervous,

embarrassed, humiliated and powerless at work.

          36.     Brookdale terminated Ms. Deese’s employment in May 2018.

                                    IV.     CAUSES OF ACTION

    A.          CLAIM FOR RELIEF UNDER TITLE VII OF THE CIVIL RIGHTS ACT -
                   HOTSTILE WORK ENVIRONMENT SEXUAL HARASSMENT

          37.     Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

          38.     On a consistent and ongoing basis during plaintiff’s employment, Plaintiff was

subjected to sexual harassment perpetuated by Ms. Butler.

          39.     Plaintiff was obligated to work in hostile work environment by virtue of enduring,

among other things, unsolicited and unwanted sexual advancements and comments,

inappropriate touching, sexual innuendo and sexually charged conduct as perpetuated by Ms.

Butler.

          40.     The unwelcome sexual harassment was sufficiently severe and pervasive so as to



Plaintiff’s Original Complaint                                                                  Page 6
           Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 7 of 10



unreasonably interfere with Plaintiff’s work performance and create an intimidating, hostile and

offensive work environment.

         41.     Brookdale knew or should have known of the continuous harassment in the

workplace but failed to take reasonable protective or corrective measures with respect to the

hostile work environment.

         42.     Because of its failure to take prompt protective or corrective measures and its

deliberate indifference to sexually hostile conduct, Brookdale has intentionally engaged in

unlawful employment practices in violation of Title VII.

         43.     The effect of the conduct complained of herein has been to deprive Plaintiff of

equal employment opportunity, and has otherwise adversely affected her status as an employee

because of sex.

         44.     As a proximate and direct result of Brookdale’s conduct, Plaintiff has suffered

and will continue to suffer damages including emotional distress, inconveniences, loss of income

and benefits, humiliation, and other indignities for which she is entitled to recover.

    B.         CLAIM FOR RELIEF UNDER TITLE VII OF THE CIVIL RIGHTS ACT –
                                    RETALIATION

         45.     Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs

as if fully restated herein.

         46.     At all times relevant to this action, the relationship between Plaintiff and

Defendant was a relationship of “employee” to “employer.”

         47.     Title VII makes it unlawful for an employer to retaliate against an employee who

reports or opposes sexual harassment.

         48.     Defendant retaliated against Plaintiff by among other things, terminating her

employment because she opposed Ms. Butler’s sexual harassment and reported Ms. Butler’s



Plaintiff’s Original Complaint                                                                  Page 7
          Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 8 of 10



sexual harassment on Brookdale’s “integrity line” and to Brookdale’s human resources

department.

        49.        Defendant had knowledge of Plaintiff’s participation in protected activities.

        50.        Defendant’s conduct constitutes unlawful retaliation in violation of title VII.

        51.        As a proximate and direct result of Brookdale’s conduct, Plaintiff has suffered

and will continue to suffer damages including emotional distress, inconveniences, loss of income

and benefits, humiliation, and other indignities for which she is entitled to recover.

              C.        CLAIM FOR NEGLIGENCE PER SE AND NEGLIGENCE

        52.        Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs

as if fully restated herein.

        53.        Defendant had an affirmative duty to provide Plaintiff a working environment

free of sexual harassment. Defendant breached this duty by negligently failing to provide

Plaintiff a working environment free of sexual harassment and by failing to take the appropriate

measures to eliminate that sexual harassment when affirmatively put on notice of same.

        54.        Defendant acted negligently and proximately caused Plaintiff’s injuries by

breaching its duty to use ordinary care to provide Plaintiff a working environment free of sexual

harassment, breaching their duty to use ordinary care to provide rules and regulations to prevent

and/or eliminate sexual harassment in the workplace, breaching their duty to use ordinary care to

investigate reported claims of sexual harassment, breaching their duty to use ordinary care in

supervising employees’ activities, breaching their duty to use ordinary care in the hiring of

employees, breaching their duty to use ordinary care to properly and adequately train employees,

and breaching their duty to use ordinary care to prevent employees from being placed in harm’s

way and in a position of foreseeable injury.




Plaintiff’s Original Complaint                                                                  Page 8
          Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 9 of 10



                                           D.    DAMAGES

        55.     Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs

as if fully restated herein.

        56.     Plaintiff suffered and will continue to suffer because of Defendant’s actions

and/or inactions. Plaintiff seeks damages for the personal injuries and loss of income and quality

of life suffered in the past and future. Plaintiff also seeks the recovery of attorney’s fees and

costs to the full extent allowed by law.

                                 E.        PUNITIVE DAMAGES

        57.     Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs

as if fully restated herein.

        58.     Defendant’s actions with respect to Plaintiff have shown willful misconduct,

malice, fraud, wantonness, oppression and complete disregard of care, thus entitling Plaintiff to

an award of punitive damages in order to deter, punish and penalize Defendants for and from

such conduct in the future.

                                      F.        JURY DEMAND

        59.     Plaintiff demands a trial by jury and has tendered the appropriate jury fee.

                                 G.        PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant

be cited to appear and answer herein, and that upon trial of this cause, Plaintiff have judgment of,

from and against the Defendant for the actual damages and exemplary damages to be determined

by a fair and impartial jury that has fully weighed the evidence and facts and delivered its verdict

in accordance with the Judge’s instructions, in the maximum amount allowed by law, together

with costs of suit, pre-judgment interest, post-judgment interest, and for such other and further




Plaintiff’s Original Complaint                                                                 Page 9
         Case 5:19-cv-00478-OLG Document 1 Filed 05/06/19 Page 10 of 10



relief to which she may show herself justly entitled.

                                                        Respectfully submitted,

                                                        A NAVA & GLANDER LAW FIRM
                                                        13409 NW Military Hwy, Suite 300
                                                        San Antonio, Texas 78231
                                                        Phone: (210) 787-5446
                                                        Fax: (210) 305-4219
                                                        Cell: (210) 240-0392
                                                        TGlander@ANGlawfirm.com




                                                               Troy A. Glander
                                                               State Bar No. 00796634

                                                        Attorneys for Plaintiff




Plaintiff’s Original Complaint                                                          Page 10
